125 F.3d 861
97 CJ C.A.R. 2144
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Harrison Dwight FOOS;  Carolyn Sue Foos, Plaintiffs-Appellants,v.Steve TIMKEN, Defendant-Appellee.
No. 97-3129.(D.C.No. 97-CV-1129-MLB)
United States Court of Appeals, Tenth Circuit.
Sept. 30, 1997.

Before SEYMOUR, Chief Judge, PORFILIO and MURPHY, Circuit Judges.


1
ORDER AND JUDGMENT*


2
SEYMOUR, C.J.


3
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The cause is therefore ordered submitted without oral argument.


4
Plaintiffs Harrison Dwight Foos and Carolyn Sue Foos appeal the dismissal without prejudice of their complaint against Steve Timken.  We agree with the district court that plaintiffs have failed to state a claim upon which relief may be granted.  Accordingly, we AFFIRM the judgment of the district court substantially for the reasons given in the court's Memorandum and Order dated May 5, 1997.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, or collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3